Citation Nr: 0317656	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  95-24 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for impotence.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from May 1945 to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for phimosis (circumcision) and impotence.  

In June 1997, the Board remanded the issue of entitlement to 
service connection for a urinary disorder, to include 
impotence, claimed as a residual of circumcision surgery 
related to congenital phimosis, to the RO for further 
development.  By rating decision dated in September 2002, the 
RO granted service connection for stricture of the urethra 
(obstructive voiding) and denied entitlement to service 
connection for impotence.  


FINDING OF FACT

Impotence was not manifest in service and is not attributable 
to service.  


CONCLUSION OF LAW

Impotence was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that the veteran underwent 
circumcision during service in June 1945.  The records are 
negative a finding or a diagnosis of impotence.  

On VA examination in July 1971, no genitourinary complaints 
were noted.  The examiner stated that no genitourinary 
pathology was found.  

A January 1993 VA Memorandum reflects that the urology 
department was consulted in regard to whether impotence was 
related to the veteran's service.  The Chief of the C & P 
Unit related that the opinion provided was that there was no 
relation between the circumcision during service and 
impotence.  It is noted that since separation from service, 
the veteran had been married twice and had four children, 
born between 1960 and 1978.  

In a statement dated in February 1994, the veteran's wife 
related that she had been married to the veteran since 1947.  
She stated that the veteran had been impotent since that 
time.  

On VA examination in August 2002, the examiner noted that he 
had reviewed the claims file.  The reported that the 
veteran's libido was intact and that he had six children.  
The examiner stated the veteran's erectile dysfunction was 
most probably secondary to coronary artery disease and 
generalized atherosclerosis.  No evidence that the 
circumcision caused erectile dysfunction was noted.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the January 1993 and September 2002 rating 
decisions of the reasons and bases for the denial of his 
claim.  He was further notified of this information in the 
September 2002 supplemental statement of the case.   The 
Board concludes that the discussions in the January 1993 and 
September 2002 rating decisions and in supplemental statement 
of the case, which were all sent to the veteran, informed him 
of the information and evidence needed to substantiate the 
claim.  In the June 1997 Board Remand, the veteran was 
invited to submit additional evidence.  In July 2002, he was 
advised of the evidence he needed to submit to substantiate 
his claim, VA's duty to notify him about his claim, VA's duty 
to assist in obtaining evidence for his claim, what the 
evidence must show to substantiate his claim, what 
information or evidence was needed from him, what he could do 
to help with his claim, and what VA had done to help with his 
claim.  In addition, by letter dated in December 2002, he was 
advised of the procedures by which to submit additional 
evidence in support of his claim.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.  

The veteran asserts that he has impotence as result of a 
circumcision during service.  The issue of whether impotence 
is related to service requires competent evidence.  The 
veteran is not a medical professional and neither his 
statements do not constitute competent medical evidence that 
impotence is related to the circumcision.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge.  Likewise, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's impotence is related 
to service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Service medical records are negative for complaints of 
impotence.  On VA examination in 1971, no genitourinary 
complaints were noted and pathology was found.  In a January 
1993 VA urology opinion, it was concluded that there was no 
relationship between the circumcision during service and 
impotence.  The August 2002 VA examiner specifically stated 
that erectile dysfunction was most probably secondary to 
coronary artery disease and atherosclerosis.  The Board notes 
the statement from the veteran's wife to the effect that the 
veteran had been impotent since their marriage in1947.  The 
record, however, reflects that an examiner commented that the 
veteran has numerous children when establishing a lack of a 
relationship to an inservice event.  In any case, the August 
2002 VA examiner specifically stated that there was no 
evidence that the in-service circumcision caused erectile 
dysfunction.  

The veteran and a relative have either stated or implied that 
the veteran has been impotent since service.  Laymen, 
including the veteran and a spouse, are competent to report 
that there is a failure to reach arousal.  Such fact or the 
failure of such fact is observable.  However, competence is 
different than credibility.  The first time any reference was 
made to impotence was decades post service.  The silence of 
the record during and in proximity to service constitutes 
negative evidence.  More importantly, the 1971 VA examiner 
noted that the system was normal and there were no 
genitourinary complaints.  The veteran's own 1971 statements 
that there were no problems and the clinical findings are 
inconsistent with impotence since service.  A VA examiner 
noted that the veteran had children after service, thus 
leading the Board to the conclusion that the examiner found 
this fact to be important to the issue.  Furthermore, an 
examiner has determined that there is no relationship to in-
service events and that the most likely cause coronary artery 
disease and generalized atherosclerosis.

The Board concludes that the medical evidence regarging the 
casue of impotence is far more probative than the lay 
opinions of record.  In regard to the date of onset, the 
Board finds that the lay statements are not credible.  Based 
on the evidence, the Board finds that service is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  


ORDER

Service connection for impotence is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

